Citation Nr: 0317980	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On February 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records from 
the VA Chicago (Lakeside) Medical Center for 
treatment of skin problems from June 2001 to 
the present.  Request complete clinical 
records including Notes, Outpatient Treatment 
Reports, Discharge Summaries, Consults, and 
Procedures. 
2.  Ask the veteran to provide the address of 
Dr. S. Jean-Baptiste who indicated that the 
veteran had received treatment in a 
dermatology clinic, and the name and address 
of the dermatology clinic.  With authorization 
from the veteran, obtain any medical records 
from Dr. Jean-Baptiste and the dermatology 
clinic referred to by Dr. Jean-Baptiste. 
3.  The record indicates that the veteran was 
treated by Gregory Clarke, M.D., Garland 
Building, 111 N. Wabash Ave., Suite 1518, 
Chicago, IL 60602 during the period from 
November 1988 to the present.  If these 
records have not been received, ask Dr. Clarke 
to submit complete medical records of 
treatment for the veteran's skin problems.  If 
Dr. Clarke provided treatment for non-skin 
related problems, then ask Dr. Clarke to 
provide such a statement. 
4.  After completing the above-requested 
development, arrange with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a dermatologist 
to determine the current severity and 
manifestations of the veteran's service-
connected pseudofolliculitis barbae.  Provide 
the examiner with the following instructions:
The examiner should describe the 
veteran's service-connected 
pseudofolliculitis barbae and indicate 
what skin symptoms are part of service-
connected pseudofolliculitis barbae 
rather than a separate, non-service-
connected skin disability.  The examiner 
should specifically comment on whether 
the veteran has keloids and acne, and 
whether either skin problem is due to or 
made worse by service-connected 
pseudofolliculitis barbae.  All necessary 
tests and studies should be conducted 
including, but not limited to, 
photographs of all affected areas; such 
photographs should be associated with the 
claims folder.  (The examiner should note 
the following post-service VA examination 
findings and comments by private doctors:  
March 1999 VA examination diagnoses of 
history of pseudofolliculitis barbae with 
resultant keloidal scars, and acne 
keloidal nuchae; June 2001 private 
physician's October 2001 letter 
indicating that the veteran had been 
followed regularly by a dermatologist for 
pseudofolliculitis barbae and associated 
keloid formation causing facial 
disfigurement; and September 2002 VA 
examination finding of a non-disfiguring 
keloid on the chin and diagnosis of mild 
pseudofolliculitis barbae).  
Considering all manifestations of 
service-connected skin disability 
(pseudofolliculitis barbae and any acne 
or keloid formation associated with 
pseudofolliculitis barbae), the examiner 
should discuss the presence (including 
degree) or absence of ulceration, 
exfoliation, crusting, systemic or 
nervous manifestations, exudation, 
itching, or lesions.  In addition, the 
examiner must report all locations where 
the veteran's skin disorder appears and 
express an opinion as to whether it is on 
an exposed area, disfiguring, or 
exceptionally repugnant.  The degree of 
any disfigurement of the head, face, or 
neck should be classified as "slight," 
"moderate," "severe," or "complete."  
The examiner should also determine 
whether it is possible to delineate 
service-connected symptoms from those due 
to non-service-connected disability, the 
examiner should specifically note this.  
The examiner should determine whether the 
veteran's service-connected 
pseudofolliculitis barbae and any related 
acne and/or keloid formation encompasses:
1) over less than 5 percent of the entire 
body or less than 5 percent of the 
exposed area affected, and; no more than 
topical therapy required during the past 
12-month period; or
2) at least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period; or
3) 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas 
affected, or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period; or
4) over more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas affected, or; constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period.

The examiner should classify the 
veteran's drug therapy and indicate 
whether any medication for service-
connected skin disability can be 
considered systemic therapy, and whether 
such medication can be characterized as a 
corticosteroid or other immunosuppressive 
drug.  
Any scar due to pseudofolliculitis barbae 
should be measured and described in 
detail, including information on surface 
contour, adherence to underlying tissue, 
hypo- or hyper-pigmented areas (include a 
measurement of such area), abnormal skin 
texture, missing underlying soft tissue 
(include a measurement of any such area), 
and indurated or inflexible skin (include 
a measurement of any such area).  Send 
the claims folder to the examiner for 
review.

5.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




